Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 1 of 9




                                     XXXXXXXXXXX
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 2 of 9
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 3 of 9
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 4 of 9
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 5 of 9
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 6 of 9
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 7 of 9
         Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 8 of 9




So Ordered.

The parties are advised that the Court retains discretion as to whether to afford confidential treatment
to redacted information in Orders and Opinions.

Dated: June 4, 2020
       New York, New York
Case 1:20-cv-01640-LGS Document 38 Filed 06/04/20 Page 9 of 9
